
	

114 HRES 105 IH: Calling for the protection of religious minority rights and freedoms worldwide.
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Bridenstine (for himself and Mr. Walberg) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for the protection of religious minority rights and freedoms worldwide.
	
	
 Whereas it is a human right for all peoples to enjoy the fundamental freedom of religion, and the United States remains committed to promoting and protecting those that have been marginalized and persecuted because of their faith;
 Whereas Article 18 of the Universal Declaration of Human Rights recognizes that everyone has the right to freedom of thought, conscience, and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship, and observance;
 Whereas the freedom to worship by minority religious communities worldwide has come under repeated and deadly attack, and often religious minorities are regarded as enemies of the state;
 Whereas the freedom to proselytize by minority religious communities has also come under repeated and deadly attack in recent years through so-called blasphemy laws and anti-conversion laws that are punishable by fines, imprisonment, and death;
 Whereas, on November 1, 2010, the deadliest ever recorded attack on Iraqi Christians occurred at the Sayidat al-Nejat Catholic Cathedral located in central Baghdad, where militants stormed the church and detonated 2 suicide vests filled with ball bearings, killing 58, including 2 priests, and wounding 78 parishioners;
 Whereas, in November 2010, Aasia Bibi, a Christian mother of five, was fined $1,100 and sentenced to death by hanging for blasphemy, becoming the first woman condemned to death on blasphemy charges in Pakistan, and remains jailed today appealing her sentence;
 Whereas, on December 29, 2011, the Shia religious leader Tajul Muluk’s Islamic boarding school in Madura Island, Indonesia, was burned down in an arson attack by 300 anti-Shi’ite protestors, causing 500 Shia residents to flee from their homes, and on January 1, 2012, the Indonesian Ulema Council issued a fatwa against his teachings, leading to blasphemy charges and the arrest of Muluk on April 12, 2012, in Sampang, where he remains in prison;
 Whereas, on July 28, 2012, Saeed Abedini, a Christian pastor with dual Iranian and United States citizenship, was arrested on charges solely based on his Christian faith, convicted, and sentenced to eight years in a brutal Iranian prison where he remains today;
 Whereas, on October 17, 2013, 10 bombs exploded in the minority Shi’ite districts of Baghdad, killing 44 people, including 6 children, and on that same day a suicide bomber drove into a village in the northern province of Ninebeh, killing 15 Shabaks, who are mainly Shi’ites and are viewed as apostates by extreme Sunni Islamists;
 Whereas, on November 16, 2013, Zhang Shaojie, a member of Three-Self church and pastor of the government-sanctioned Nanle County Christian Church, China, was arrested, fined $16,000, and given a 12-year prison sentence for gathering a crowd to disrupt the public order, in what is believed to be retaliation for his advocacy on behalf of his congregation and community;
 Whereas, on May 15, 2014, a Sudanese Christian woman, Meriam Ibrahim, was imprisoned and sentenced to death by hanging for allegedly committing apostasy from Islam and faced constant pressure to renounce her faith of Christianity while in prison, and only after immediate and sustained pressure by the United States Senate and the Department of State was she released and allowed to leave the country, settling in New Hampshire with her husband and two children;
 Whereas, on November 10, 2014, a young Christian Pakistani couple, Shama Bibi and Sajjad Maseeh, who was four months pregnant with her fifth child, were brutally beaten by a mob in Punjab Province, had their legs broken so they could not flee, and were locked in a brick kiln to burn to death while a crowd of 1,200 watched for alleged blasphemy of the desecration of a Koran;
 Whereas, since 2010, the Nigerian terrorist organization Boko Haram, which translates to western education is a sin, has destroyed more than 1,000 churches across Nigeria, abducted hundreds of Christians to forcibly convert to Islam, and in increasingly violent attacks beginning in 2014, has killed more than 1,700 Christians;
 Whereas, according to the United States Commission on International Religious Freedom, over 15,000 people in North Korea are presently incarcerated in prison labor camps for attempting to practice their religion and face constant abuse in attempts to force them to renounce their faith;
 Whereas, since the beginning of its reign of terror, ISIL has sought to destroy any person of faith that does not embrace their own perverted interpretation of Islam, leading to the destruction of Jonah’s tomb in Mosul, the destruction of Sunni shrines and mosques in Ninevah, the destruction of Christian churches in Syria, and the slaughter of anyone who resists their teachings; and
 Whereas seven Indian states have so-called anti-conversion apostasy laws that require officials to assess the legality of conversions, and fine and/or imprison those responsible for the conversions if it is determined to be illegal: Now, therefore, be it
	
 That the House of Representatives— (1)remains committed to protecting the human right and the fundamental freedom of religion, especially those of religious minorities;
 (2)recognizes that government policies prohibiting the freedom of thought and religion are designed to harass and intimidate religious groups; and
 (3)urges in the strongest terms that the United States Government lead the international effort in calling for the repeal of all existing apostasy and blasphemy laws.
			
